In view of the decision of the appeal from the judgment of foreclosure and sale herein (ante, p. 746), decided herewith, dismissing the complaint herein, this appeal from the order confirming the report of the official referee and directing payment by the appellant to the receiver is dismissed, without costs, and matter remitted to Special Term for consideration of a motion to vacate the order appealed from herein and for other appropriate relief, if the appellant be so advised. No opinion. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.